 Case 2:18-cv-01383-SVW-MRW Document 28 Filed 10/18/18 Page 1 of 2 Page ID #:173



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   FRANK OCEAN, an individual,       )      CASE NO. 2:18-cv-01383-SVW (MRW)
                                       )
12                      Plaintiff,     )
                                       )      ORDER DENYING STIPULATION
13                v.                   )      OF THE PARTIES TO CONTINUE
                                       )      TRIAL DATE AND OTHER
14   OM’MAS KEITH p/k/a Om’Mas; THE )         ASSOCIATED DATES TO PERMIT
     ANALOG GENIUS CORPORATION, a )           PARTIES TO CONDUCT FURTHER
15   New York corporation; and DOES 1  )      DISCOVERY AND PARTICIPATE
     through 10, inclusive,            )      IN MEDIATION
16                                     )
                        Defendants.    )
17   _________________________________ )
                                       )
18   OM’MAS KEITH p/k/a Om’Mas, an     )
     individual; THE ANALOG GENIUS     )
19   CORPORATION, a New York           )
     corporation,                      )
20                                     )
                  Counter-Claimants,   )
21                                     )
                  v.                   )
22                                     )
     FRANK OCEAN, an individual,       )
23                                     )
                  Counter-Defendant.   )
24   _________________________________ )
25

26

27

28

                                      –1–
                                                                        [Proposed] Order
 Case 2:18-cv-01383-SVW-MRW Document 28 Filed 10/18/18 Page 2 of 2 Page ID #:174



 1         Upon full consideration of the Stipulation of Plaintiff and Counter-Defendant
 2   FRANK OCEAN and Defendants and Counter-Claimants Om’Mas Keith p/k/a Om’Mas
 3   and The Analog Genius Corporation to Continue Trial Date and Other Associated Dates
 4   to Permit Parties to Conduct Further Discovery and Participate in Mediation, IT IS
 5   HEREBY ORDERED THAT the Parties’ Stipulation is GRANTED as follows:
 6         The trial date, which is currently set for December 4, 2018, is hereby continued
 7   until ____________________, 2019; and
 8         All associated pretrial deadlines are hereby continued based on the new trial date.
 9

10   IT IS SO ORDERED.
11

12   DATED: October 18, 2018
                                              ______________________________
13                                                 Hon. Stephen V. Wilson
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            –2–
                                                                                  [Proposed] Order
